
	
		II
		110th CONGRESS
		1st Session
		S. 1280
		IN THE SENATE OF THE UNITED STATES
		
			May 3, 2007
			Mr. Brown (for himself
			 and Mr. Dorgan) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide greater accountability in reviewing the
		  national security considerations of free trade agreements.
	
	
		1.Short titleThis Act may be cited as the
			 Trade-Related American National
			 Security Enhancement and Accountability Act.
		2.Reports to
			 Congress on national security considerations of free trade agreements
			(a)Preliminary
			 reportThe United States Trade Representative shall, before
			 commencing negotiations with a foreign country for a free trade agreement with
			 that country, submit to Congress a report that details the national security
			 considerations likely to result from the free trade agreement.
			(b)Final
			 reportThe United States Trade Representative shall, after
			 reaching a free trade agreement with a foreign country, submit to Congress a
			 report that details the national security considerations of the free trade
			 agreement.
			(c)Concurrence of
			 other officials requiredEach report required by this section
			 shall be submitted with the concurrence of each of the following:
				(1)The Secretary of
			 Homeland Security.
				(2)The Secretary of
			 State.
				(3)The Attorney
			 General.
				(4)The Secretary of
			 Agriculture.
				(d)National
			 security considerationsFor purposes of this section and section
			 3, national security considerations include the consideration of procurement of
			 goods and services for military purposes, safety and security of the
			 infrastructure of the United States, port security, and potential public health
			 consequences to United States consumers because of the importation of goods
			 resulting from the free trade agreement.
			3.Trade agreements
			 to include authority for President to suspend any provision of agreement where
			 necessary to ensure the national security of the United States
			(a)Inclusion in
			 trade agreementsThe United States may not enter into a trade
			 agreement after the date of the enactment of this Act unless the agreement
			 provides authority under which the President may suspend the agreement, or any
			 part of the agreement, whenever the President determines that the suspension is
			 necessary to ensure the national security of the United States.
			(b)Report to
			 CongressWhenever the President uses the authority required by
			 subsection (a), the President shall submit to Congress a report on the use of
			 that authority. The report shall—
				(1)identify the
			 agreement (or part of the agreement) covered by the suspension;
				(2)describe the
			 national security considerations (as defined in section 2(d)) on which the use
			 of the authority is based;
				(3)assess the
			 consequences of the suspension on the economy of the United States; and
				(4)identify the
			 administrative, legislative, or diplomatic actions that the President proposes
			 to remedy the national security concerns described under paragraph (2).
				4.Review by
			 Commission of national security considerations of free trade
			 agreements
			(a)Review of each
			 new agreementEach final
			 report submitted under section 2(b) with respect to a free trade agreement
			 shall be transmitted to the Congressional Executive Commission on Trade
			 Security (established under section 5). For each such report, the Commission
			 shall—
				(1)review the free
			 trade agreement covered by the report;
				(2)independently
			 determine the national security considerations of the free trade agreement;
			 and
				(3)submit to Congress
			 a report that—
					(A)details the
			 national security considerations of the free trade agreement; and
					(B)includes a clear
			 finding as described in subsection (c).
					(b)Ongoing review
			 of existing agreementsThe Commission shall—
				(1)review, on an
			 ongoing basis, each free trade agreement of the United States;
				(2)independently
			 determine the national security considerations of each such free trade
			 agreement; and
				(3)for each such free
			 trade agreement, submit to Congress a report that—
					(A)details the
			 national security considerations of the free trade agreement; and
					(B)if the free trade
			 agreement provides authority under which the President may suspend the
			 agreement (as described in section 3(a)), includes a clear finding as described
			 in subsection (c).
					(c)Finding
			 requiredA clear finding as
			 described in this subsection is a clear finding as to whether the
			 President—
				(1)should use the
			 authority under section 3(a) to suspend all or part of the agreement; or
				(2)should not use
			 such authority.
				5.Congressional
			 Executive Commission on Trade Security
			(a)EstablishmentThere
			 is established a Commission to be known as the Congressional Executive
			 Commission on Trade Security.
			(b)DutiesThe
			 duties of the Commission shall be as follows:
				(1)To monitor and
			 investigate the national security considerations of free trade agreements in
			 effect, and of free trade agreements concluded but not yet in effect.
				(2)To provide
			 information and recommendations to Congress on the national security
			 considerations of such agreements.
				(3)To
			 carry out such other activities required by this Act or other law.
				(c)MembershipThe
			 Commission shall be composed of 8 members appointed as follows:
				(1)2
			 members appointed by the Speaker of the House of Representatives.
				(2)2
			 members appointed by the minority leader of the House of
			 Representatives.
				(3)2
			 members appointed by the majority leader of the Senate.
				(4)2
			 members appointed by the minority leader of the Senate.
				(d)DisqualificationAn
			 individual is not eligible to serve on the Commission while also serving as an
			 officer or employee—
				(1)in the Office of
			 the United States Trade Representative;
				(2)of the Department
			 of Homeland Security;
				(3)of the Department
			 of State; or
				(4)of
			 the Department of Justice.
				(e)Terms
				(1)In
			 generalEach member of the Commission shall be appointed for a
			 term of 6 years.
				(2)VacanciesAny
			 member appointed to fill a vacancy occurring before the expiration of the term
			 for which the member’s predecessor was appointed shall be appointed only for
			 the remainder of that term. A member may serve after the expiration of that
			 member’s term until a successor has taken office. A vacancy in the Commission
			 shall be filled in the manner in which the original appointment was
			 made.
				(f)Basic
			 pay
				(1)Rates of
			 payTo the extent or in the
			 amounts provided in advance in appropriations acts, members shall each be
			 compensated in the same manner provided for the compensation of members of the
			 Trade Deficit Review Commission under section 127(g)(1) and section 127(g)(6)
			 of the Trade Deficit Review Commission Act (19 U.S.C. 2213 note).
				(2)Prohibition on
			 compensation of Federal employeesMembers of the Commission who
			 are full-time officers or employees of the United States, or Members of
			 Congress, may not receive additional pay, allowances, or benefits by reason of
			 their service on the Commission.
				(g)Travel
			 expensesEach member shall receive travel expenses, including per
			 diem in lieu of subsistence, in accordance with applicable provisions under
			 subchapter I of chapter 57 of title 5, United States Code.
			(h)QuorumFive
			 members of the Commission shall constitute a quorum, but a lesser number may
			 hold hearings.
			(i)ChairpersonThe
			 chairperson of the Commission shall be elected from among the members.
			(j)MeetingsThe
			 Commission shall meet not less often than annually. A meeting shall promptly be
			 held in any of the following cases:
				(1)Upon the call of
			 the chairperson.
				(2)Upon the call of a
			 majority of the members.
				(3)Upon the receipt
			 of a final report submitted under section 2(b).
				(k)Executive
			 director; staffAn executive
			 director and other additional personnel for the Commission shall be appointed,
			 compensated, and terminated in the same manner provided for the appointment,
			 compensation, and termination of the executive director and other personnel of
			 the Trade Deficit Review Commission under section 127(g)(3) and section
			 127(g)(6) of the Trade Deficit Review Commission Act. The executive director
			 and any personnel who are employees of the Congressional Executive Commission
			 on Trade Security shall be employees under section 2105 of title 5 for purposes
			 of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that title.
			(l)Experts and
			 consultantsThe Commission may procure temporary and intermittent
			 services under section 3109(b) of title 5, United States Code.
			(m)Hearings and
			 sessionsThe Commission may, for the purpose of carrying out its
			 duties, hold hearings, sit and act at times and places, take testimony, and
			 receive evidence as the Commission considers appropriate. The Commission may
			 administer oaths or affirmations to witnesses appearing before it.
			(n)Obtaining
			 official dataThe Commission may secure directly from any
			 department or agency of the United States information necessary to enable it to
			 carry out this Act. Upon request of the Commission, the head of that department
			 or agency shall furnish that information to the Commission.
			6.Review by Congress of
			 national security considerations of free trade agreements
			(a)Congressional
			 disapproval
				(1)General
			 ruleThe President shall exercise the authority under section
			 3(a) to suspend all or part of a free trade agreement if a joint resolution
			 described in subsection (b) is enacted into law pursuant to the provisions of
			 paragraph (2).
				(2)Procedural
			 provisions(A)The requirements of this
			 paragraph are met if the joint resolution is enacted under subsection (b),
			 and—
						(i)the Congress adopts and transmits
			 the joint resolution to the President before the end of the 90-day period
			 (excluding any day described in section 154(b) of the
			 Trade Act of 1974), beginning on the
			 date on which the Congress receives a report containing a finding described in
			 section 5(c)(1), and
						(ii)if the President vetoes the joint
			 resolution, each House of Congress votes to override that veto on or before the
			 later of the last day of the 90-day period referred to in clause (i) or the
			 last day of the 15-day period (excluding any day described in section 154(b) of
			 the Trade Act of 1974) beginning on
			 the date on which the Congress receives the veto message from the
			 President.
						(B)A joint resolution to which this
			 section applies may be introduced at any time on or after the date on which the
			 Commission submits to the Congress a report containing a finding described in
			 section 5(c)(1), and before the end of the 90-day period referred to in
			 subparagraph (A).
					(b)Joint
			 resolutions
				(1)Joint
			 resolutionsFor purposes of this section, the term joint
			 resolution means only a joint resolution of the 2 Houses of Congress,
			 the matter after the resolving clause of which is as follows: That the
			 Congress directs the President to exercise the authority described in section
			 3(a) of the Trade-Related American National
			 Security Enhancement and Accountability Act with respect to the
			 free trade agreement relating to ____. (the blank space being
			 appropriately filled in).
				(2)Procedures(A)Joint resolutions may be
			 introduced in either House of the Congress by any member of such House.
					(B)If the committee of either House to
			 which a joint resolution has been referred has not reported it by the close of
			 the 45th day after its introduction (excluding any day described in section
			 154(b) of the Trade Act of 1974),
			 such committee shall be automatically discharged from further consideration of
			 the joint resolution and it shall be placed on the appropriate calendar.
					(C)It is not in order for—
						(i)the Senate to consider any joint
			 resolution unless it has been reported by the Committee on Finance or the
			 committee has been discharged under subparagraph (C); or
						(ii)the House of Representatives to
			 consider any joint resolution unless it has been reported by the Committee on
			 Ways and Means or the committee has been discharged under subparagraph
			 (C).
						(D)A motion in the House of
			 Representatives to proceed to the consideration of a joint resolution may only
			 be made on the second legislative day after the calendar day on which the
			 Member making the motion announces to the House his or her intention to do
			 so.
					(3)Consideration of
			 second resolution not in orderIt shall not be in order in either
			 the House of Representatives or the Senate to consider a joint resolution
			 (other than a joint resolution received from the other House), if that House
			 has previously adopted a joint resolution under this section.
				(c)Rules of House
			 of Representatives and SenateThis section is enacted by the
			 Congress—
				(1)as an exercise of
			 the rulemaking power of the House of Representatives and the Senate,
			 respectively, and as such is deemed a part of the rules of each House,
			 respectively, and such procedures supersede other rules only to the extent that
			 they are inconsistent with such other rules; and
				(2)with the full
			 recognition of the constitutional right of either House to change the rules (so
			 far as relating to the procedures of that House) at any time, in the same
			 manner, and to the same extent as any other rule of that House.
				
